Exhibit (10)

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, made and entered into as of the 1st day of December,
2006, by and between WACHOVIA CORPORATION (the “Company”), a North Carolina
corporation, and THOMAS J. WURTZ (the “Executive”);

WHEREAS, the Management Resources & Compensation Committee (the “Committee”) of
the Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to assure that the
Company will have the continued service of the Executive. The Committee believes
it is imperative to encourage the Executive’s full attention and dedication to
the Company, and to provide the Executive with compensation and benefits
arrangements upon a termination of employment with the Company which ensure that
the compensation and benefits expectations of the Executive will be satisfied
and which are competitive with those of other corporations.

NOW, THEREFORE, in order to accomplish the objectives set forth above and in
consideration of the mutual covenants herein contained, the parties hereby agree
as follows:

1. Employment Period. (a) The “Effective Date” shall mean the date hereof.

(b) The Company hereby agrees to continue the Executive in its employ, and the
Executive hereby agrees to remain in the employ of the Company upon the terms
and conditions set forth in this Agreement, for the period commencing on the
Effective Date and ending on the third anniversary thereof (the “Employment
Period”); provided, however, that commencing on the third anniversary, and on
each annual anniversary of such date (such date and each annual anniversary
thereof shall be hereinafter referred to as the “Renewal Date”), unless
previously terminated, the Employment Period shall be automatically extended so
as to terminate one year from such Renewal Date, unless at least 90 days prior
to the Renewal Date the Company or the Executive, respectively, shall give
notice to the Executive or the Company, respectively, that the Employment Period
shall not be so extended. Notwithstanding the foregoing, in the event a “Change
in Control” (as defined herein) occurs, the Employment Period, unless previously
terminated, shall be extended immediately prior to the Change in Control so that
the Employment Period shall terminate no earlier than three years from such
Change in Control.

2. Terms of Employment. (a) Positions and Duties. (i) During the Employment
Period, the Company agrees to employ the Executive, and the Executive agrees to
serve as an employee of the Company and as an employee of one or more of its
subsidiaries. The Executive shall perform such duties and responsibilities, in
such capacity and with such authority, for the Company (or one or more of its
subsidiaries) as the Company may designate from time to time. Such duties shall
be of a type for which the Executive is suited by background, experience and
training, in the Company’s reasonable discretion.



--------------------------------------------------------------------------------

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
his full professional attention and time during normal business hours to the
business and affairs of the Company and to perform the responsibilities assigned
to the Executive hereunder. During the Employment Period it shall not be a
violation of this Agreement for the Executive to (A) serve on corporate, civic
or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions, and (C) manage personal
investments, so long as such activities do not interfere with the performance of
the Executive’s responsibilities as an employee of the Company in accordance
with this Agreement and are consistent with the Company’s policies. It is
expressly understood and agreed that to the extent that any such activities have
been conducted by the Executive prior to the Effective Date, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope thereto) subsequent to the Effective Date shall not thereafter be deemed
to interfere with the performance of the Executive’s responsibilities to the
Company.

(b) Compensation. (i) Salary and Bonus. For all services rendered by the
Executive in any capacity under this Agreement, the Company shall pay the
Executive during the Employment Period as compensation (i) an annual salary in
an amount not less than the amount of the Executive’s annual salary as of the
Effective Date (the “Annual Base Salary”) and (ii) such annual cash incentive
bonus, if any, as may be awarded to him by the Board or by a Committee
designated by the Board (the “Annual Bonus”). Such salary shall be payable in
accordance with the Company’s customary payroll practices, and any such bonus
shall be payable in cash in accordance with the Company’s incentive bonus plans
from which the Annual Bonus is awarded. During the Employment Period prior to
the Date of Termination, the Annual Base Salary shall be reviewed in accordance
with the Company’s policies and procedures applicable to the Executive and may
be increased from time to time consistent with such procedures. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. In the event the Executive’s actual Annual
Base Salary is increased above the then current Annual Base Salary during the
Employment Period, such increased Annual Base Salary shall constitute “Annual
Base Salary” for purposes of this Agreement, and may not thereafter be reduced
except with the written consent of the Executive.

(ii) Employee Benefits. During the Employment Period prior to the Date of
Termination, the Executive and/or the Executive’s family, as the case may be,
shall be eligible to participate in employee benefit plans generally available
to other peer executives of the Company or its subsidiaries, including without
limitation, savings plans, retirement plans, welfare benefit plans (including,
without limitation, medical, dental, disability and life, but excluding
severance plans) and similar plans, practices, policies and programs. In
addition, during the Employment Period, the Executive shall be eligible to
participate in the Company’s stock-based incentive compensation plans then
available to other peer executives of the Company with awards thereunder
determined by the Board or by a Committee designated by the Board, in its sole
discretion, except as provided in this Agreement.

(iii) Expenses. During the Employment Period prior to the Date of Termination,
the Executive shall be entitled to receive prompt reimbursement for all
reasonable



--------------------------------------------------------------------------------

expenses incurred by the Executive in accordance with the policies, practices
and procedures of the Company and its affiliated companies in effect for the
Executive at the time the expense is incurred.

(iv) Fringe Benefits. During the Employment Period prior to the Date of
Termination, the Executive shall be entitled to fringe benefits and perquisite
plans or programs of the Company and its affiliated companies generally
available to executives who are peers of the Executive; provided that the
Company reserves the right to modify, change or terminate such fringe benefits
and perquisite plans or programs from time to time, in its sole discretion.

(v) Indemnification/D&O Insurance. During the Employment Period for acts prior
to the Date of Termination, the Executive shall be entitled to indemnification
with respect to the performance of his duties hereunder, and directors’ and
officers’ liability insurance, on the same terms and conditions as generally
available to other peer executives of the Company and its affiliated companies.

3. Termination of Employment. (a) Retirement, Death or Disability. The
Executive’s employment shall terminate automatically upon the Executive’s death
or Retirement (as defined herein) during the Employment Period. For purposes of
this Agreement, “Retirement” shall mean either (i) voluntary termination by the
Executive of the Executive’s employment upon satisfaction of the requirements
for early retirement under the Company’s tax-qualified defined benefit pension
plan or (ii) voluntary termination by the Executive of the Executive’s
employment upon satisfaction of the requirements for normal retirement under the
terms of the Company’s tax-qualified pension plan. If the Company determines in
good faith that Disability of the Executive has occurred during the Employment
Period (pursuant to the definition of Disability set forth below), it may give
to the Executive written notice in accordance with this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” shall mean termination of the
Executive’s employment upon satisfaction of the requirements to receive benefits
under the Company’s long-term disability plan.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

(i) the continued and willful failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Company which specifically identifies the manner in which the Company
believes that the Executive has not substantially performed the Executive’s
duties and a reasonable time for such substantial performance has elapsed since
delivery of such demand, or



--------------------------------------------------------------------------------

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chairman of the Board or a
senior executive officer of the Company or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company. Following
a Change in Control (as defined herein), the Company’s termination of the
Executive’s employment shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-fourths of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before such Board),
finding that, in the good faith opinion of such Board, the Executive is guilty
of the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean, in
the absence of a written consent of the Executive which expressly refers to a
provision of this Section 3(c):

(i) prior to a Change in Control, the substantial diminution in the overall
importance of the Executive’s role, as determined by a reduction in the
Executive’s targeted Annual Bonus opportunity (but not a reduction in the
Executive’s actual Annual Bonus payment), targeted stock-based incentive
compensation opportunity (but not a reduction in the Executive’s actual
stock-based incentive awards) or the Executive no longer being deemed to be an
“executive officer” of the Company as determined by the Board; provided,
however, that none of (I) a change in the Executive’s title, (II) a change in
the hierarchy, (III) a change in the Executive’s responsibilities from line to
staff or vice versa, and (IV) placing the Executive on temporary leave pending
an inquiry into whether the Executive has engaged in conduct that could
constitute “Cause” under this Agreement, either individually or in the aggregate
shall be considered Good Reason;

(ii) any failure by the Company to comply with any material provision of this
Agreement (including, without limitation, any provision of Section 2 of this
Agreement), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(iii) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;



--------------------------------------------------------------------------------

(iv) following a Change in Control, the relocation of the principal place of the
Executive’s employment to a location that is more than 35 miles from such
principal place of employment immediately prior to the date the proposed Change
in Control is publicly announced, or the Company’s requiring the Executive to
travel on Company business to a substantially greater extent than required
immediately prior to the Change in Control;

(v) following a Change in Control, the Company’s requiring the Executive or all
or substantially all of the employees of the Company who report directly to the
Executive immediately prior to the date the proposed Change in Control is
publicly announced to be based at any office or location other than such
person’s office or location on such date;

(vi) any failure by the Company to comply with and satisfy Section 9(c) of this
Agreement; or

(vii) following a Change in Control, assignment to the Executive of any duties
inconsistent in any respect with the Executive’s position as in effect
immediately prior to the public announcement of the proposed Change in Control
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or any other action by the Company which results in
any diminution in such position, authority, duties or responsibilities.

For purposes of this Section 3(c), any good faith determination of “Good Reason”
made by the Executive after a Change in Control shall be conclusive (including
any such determination when the Executive is then eligible for Retirement). In
the event the Company challenges the Executive’s determination of Good Reason,
the Company shall continue to make the payments and provide the benefits to the
Executive as set forth in Section 4(a). If it is finally determined pursuant to
the procedures set forth in this Agreement that the Executive’s termination was
not for Good Reason, the Executive shall reimburse the Company the amounts to
which it is finally determined to be entitled.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 30 days after the giving of
such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder. To be effective, a Notice of Termination given by
the Executive terminating employment with the Company for Good Reason must be
received by the Company no later than 60 days from the event(s) giving rise to
the Good Reason termination.



--------------------------------------------------------------------------------

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination, unless the Company agrees to a later date no more than 30
days after such notice, as the case may be, (ii) if the Executive’s employment
is terminated by the Executive for Good Reason or Retirement, the date of
receipt of the Notice of Termination or any later date specified therein within
30 days of such notice, as the case may be, (iii) if the Executive’s employment
is terminated by the Company other than for Cause or Disability, the date on
which the Company notifies the Executive of such termination or any later date
specified therein within 30 days of such notice, as the case may be, (iv) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be,
and (v) if the Executive’s employment is terminated by the Executive for other
than Good Reason, death, Disability or Retirement, the date that is 60 days
after the date of receipt of the Notice of Termination by the Company, provided,
however, the Company may elect to waive such notice or place the Executive on
paid leave for all or any part of such 60-day period during which the Executive
will be entitled to continue to receive the Annual Base Salary but shall not
receive any Annual Bonus or any other payment from the Company other than
reimbursement for expenses as contemplated in Section 2(b)(iii) and continued
participation in the employee benefit plans as contemplated in Section 2(b)(ii).

(f) Change in Control. For purpose of this Agreement, a “Change in Control”
shall mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(A) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) of this Section 3(f); or

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such



--------------------------------------------------------------------------------

individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or contests by or on
behalf of a Person other than the Board; or

(iii) Consummation of a reorganization, merger, share exchange or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from the Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board immediately prior to the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

4. Obligations of the Company upon Termination. (a) Good Reason; Company
Termination other than for Cause, Death, Disability or Retirement. If, during
the Employment Period, the Company shall terminate the Executive’s employment
other than for Cause, Death, Disability or Retirement or the Executive shall
terminate employment for Good Reason:

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of (A) the Executive’s Annual Base
Salary through the Date of Termination to the extent not theretofore paid, and
(B) the product of (1) an Annual Bonus of an amount equal to the greater of
(x) the highest annual cash incentive bonus paid by the Company to the Executive
for the three calendar years prior to the Date of Termination or (y) the
Executive’s then applicable “target” incentive bonus under the then applicable
cash incentive compensation plan prior to the Date of Termination (the greater
of clauses (x) or (y) is defined as the “Base Bonus”), and (2) a fraction, the
numerator of which is the number of days in the fiscal year in which the Date of
Termination occurs through the Date of



--------------------------------------------------------------------------------

Termination, and the denominator of which is 365, to the extent not theretofore
paid (the “Pro Rata Bonus”), (C) any unpaid Annual Bonus for the prior year, and
(D) any accrued paid time off, in each case to the extent not theretofore paid
(the sum of the amounts described in clauses (A), (B), (C), and (D) shall be
hereinafter referred to as the “Accrued Obligations”).

For purposes of determining the Base Bonus hereunder, the Company shall exclude
any special or one-time bonuses and any premium enhancements to bonuses but
shall include any portions of bonuses (other than the excluded bonuses) which
have been deferred by the Executive;

(ii) for each of the two years after the Executive’s Date of Termination (the
“Compensation Continuance Period”), the Company shall pay to the Executive a
cash benefit equal to the sum of (A) the Executive’s highest Annual Base Salary
during the twelve months immediately prior to the Date of Termination, (B), the
Base Bonus, and (C) the amount equal to the highest matching contribution by the
Company to the Executive’s account in the Company’s 401(k) plan for the three
years immediately prior to the Date of Termination (the payments described in
clauses (A), (B) and (C) shall be hereinafter referred to as the “Compensation
Continuance Payments” and, together with the benefits referred to in Sections
4(a)(iii), (iv), (v), (vi) and (vii), shall be hereinafter referred to as the
“Compensation Continuance Benefits”). The Company shall make the Compensation
Continuance Payments no more frequently than semi-monthly (and may make the
Compensation Continuance Payments in accordance with the Company’s normal
payroll policies and practices), and shall withhold from the Compensation
Continuance Payments all applicable federal, state and local taxes.
Notwithstanding anything contained in this Agreement to the contrary, in the
event a Change of Control has occurred on or prior to the Date of Termination,
the Company shall pay the Compensation Continuance Payments to the Executive in
a lump sum in cash within 30 days after the Date of Termination.

(iii) during the Compensation Continuance Period, the Company shall continue
medical, dental and life insurance benefits to the Executive and/or the
Executive’s family on a substantially equivalent basis to those which would have
been provided to them in accordance with the medical, dental and life insurance
programs described in Section 2(b)(iv) of this Agreement if the Executive’s
employment had not been terminated. At the end of the Compensation Continuance
Period, if eligible to participate in the applicable programs described in
Section 2(b)(iv) as a “retiree”, the Executive will be treated as a “retiree”
under such programs. If the Date of Termination is after a Change in Control and
the Executive is not eligible for retiree coverage after the Compensation
Continuance Period, the Executive and/or the Executive’s family will receive
medical coverage for the remainder of the Executive’s life through the Company
at its cost of providing this coverage. Notwithstanding the foregoing, in the
event the Executive becomes reemployed with another employer and becomes
eligible to receive medical, dental and/or life insurance benefits from such
employer, the medical, dental and/or life insurance benefits described herein
shall be secondary to such benefits during the period of the Executive’s
eligibility, but only to the extent that the Company reimburses the Executive
for any increased cost and provides any additional benefits necessary to give
the Executive the benefits provided hereunder. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
retiree benefits pursuant to such plans,



--------------------------------------------------------------------------------

practices, programs and policies, the Executive shall be considered to have
terminated employment with the Company on the Date of Termination.
Notwithstanding the foregoing, if the Company reasonably determines that
providing continued coverage under one or more of its welfare benefit plans
contemplated herein could adversely affect the tax treatment of other
participants covered under such plans, or would otherwise have adverse legal
ramifications, the Company may, in its discretion, either (A) provide other
coverage at least as valuable as the continued coverage through insurance or
otherwise, or (B) pay the Executive a lump sum cash amount that reasonably
approximates the after-tax value to the Executive of the premiums for continued
coverage, in lieu of providing such continued coverage;

(iv) during the Compensation Continuance Period, to the extent not otherwise
vested in accordance with the Company’s stock compensation plans, all unvested
options to purchase shares of Company common stock and restricted stock awards
will continue to vest in accordance with the applicable terms of such stock
option or restricted stock grants as if the Executive’s employment with the
Company had not been terminated. At the end of the Compensation Continuance
Period, to the extent not otherwise vested in accordance with the preceding
sentence, all unvested stock options and restricted stock awards will vest.
Notwithstanding the termination of the Executive’s employment with the Company,
all stock options granted to the Executive as of the date of this Agreement and
during the Employment Period will be exercisable until the scheduled expiration
date of such stock options; provided, however, in the event any such stock
options are designated as “incentive stock options” pursuant to section 422 of
the Code (as defined herein), such stock options shall be treated as
non-qualified stock options for purposes of this sentence to the extent that
they are exercised after the period specified in section 422(a)(2) of the Code
(to the extent such provision applies);

(v) during the Compensation Continuance Period, the Executive shall be entitled
to continue to participate in the Company’s fringe benefit and perquisite plans
or programs in which the Executive participated immediately prior to the Date of
Termination, in each case in accordance with the Company’s plans, programs,
practices and policies;

(vi) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (excluding any severance plan, program, policy or practice)
through the Date of Termination, including without limitation, payment of any
amounts previously deferred by the Executive in the Company’s deferred
compensation plans in accordance with the terms of such plans and the
Executive’s elections thereunder (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”); and

(vii) the Company will provide outplacement services to the Executive in
accordance with the Company’s policies generally applicable to involuntarily
terminated employees.



--------------------------------------------------------------------------------

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations, Other Benefits, and
the payment of an amount equal to the Executive’s Annual Base Salary. Accrued
Obligations and cash payments pursuant to the preceding sentence shall be paid
to the Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as utilized in this Section 4(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, death benefits then applicable to the Executive.

(c) Retirement. If the Executive’s employment is terminated by reason of the
Executive’s Retirement during the Employment Period, this Agreement shall
terminate without further obligations to the Executive under this Agreement,
other than for payment of Accrued Obligations and Other Benefits. Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination. With respect to the provision of Other Benefits, the
term Other Benefits as utilized in this Section 4(c) shall include, without
limitation, and the Executive shall be entitled to receive, all retirement
benefits then applicable to the Executive.

(d) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations, Other Benefits, and the payment of an amount equal to
the Executive’s Annual Base Salary. Accrued Obligations and the cash payments
pursuant to the preceding sentence shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination. With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this Section 4(d)
shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits then applicable to the
Executive.

(e) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive without Good Reason
(other than for Retirement) during the Employment Period, this Agreement shall
terminate without further obligations of the Company to the Executive other than
the obligation to pay to the Executive (x) his Annual Base Salary through the
Date of Termination, (y) the amount of any compensation previously deferred by
the Executive, and (z) Other Benefits, in each case only to the extent owing and
theretofore unpaid.

(f) Delayed Payment Date. Notwithstanding any provision to the contrary in this
Agreement, if the Executive is deemed at the time to be a “key employee” within
the meaning of that term under Section 416(i) of the Internal Revenue Code of
1986, as amended (the “Code”), and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Section 409A(a)(2) of
the Code, no payments or benefits to which the Executive otherwise becomes
entitled under this Agreement shall be made or provided to the Executive prior
to the earlier of (i) the expiration of the six (6)-month period measured from
the



--------------------------------------------------------------------------------

date of the Executive’s “separation from service” (as such term is defined in
Treasury Regulations issued under Section 409A of the Code) or (ii) the date of
the Executive’s death. Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period referred to in the preceding sentence, all
payments and benefits deferred pursuant to this Section 4(f) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such deferral) shall be paid or reimbursed to the Executive in a lump sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

5. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify (excluding any severance plan or program of the
Company), nor shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement with the Company or any of
its affiliated companies. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

6. Full Settlement. Except as specifically provided in this Agreement, the
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, such amounts shall not be reduced whether or
not the Executive obtains other employment. The Executive acknowledges and
agrees that subject to the payment by the Company of the benefits provided in
this Agreement to the Executive, in no event will the Company or its
subsidiaries or affiliates be liable to the Executive for damages under any
claim of breach of contract as a result of the termination of the Executive’s
employment. In the event of such termination, the Company shall be liable only
to provide the benefits specified in this Agreement. The Company agrees to pay
as incurred, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code. Notwithstanding the foregoing, if it is
finally judicially determined that the Executive brought any claims contemplated
in the previous sentence in bad faith, the Executive shall reimburse the Company
for such fees and expenses which are reasonably related to such bad faith claim.

7. Covenants. (a) The Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret, non-public or confidential information,
knowledge or data relating to the



--------------------------------------------------------------------------------

Company or any of its affiliated companies, and their related businesses, which
shall have been obtained by the Executive during the Executive’s employment by
the Company or any of its affiliated companies (or predecessors thereto). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
In addition to the foregoing, the Executive will refrain from taking any action
or making any statements, written or oral, which are intended to or which
disparage the business, goodwill or reputation of the Company or any of its
affiliated companies, or their respective directors, officers, executives or
other employees, or which could adversely affect the morale of employees of the
Company or any of its affiliated companies.

(b)(i) While employed by the Company and for two years after the Date of
Termination (which may include the Compensation Continuance Period), the
Executive shall not, directly or indirectly, on behalf of the Executive or any
other person, (A) solicit for employment by other than the Company,
(B) encourage to leave the employ of the Company, or (C) interfere with the
Company’s or its affiliated companies’ relationship with, any person employed by
the Company or its affiliated companies.

(ii) While employed by the Company and for two years after the Date of
Termination (which may include the Compensation Continuance Period), the
Executive will not become a director, officer, employee or consultant engaging
in activities similar to those performed by a senior officer for any business
which is in competition with any line of business of the Company or its
affiliates and in which the Executive participated in a direct capacity while he
was employed by the Company or its affiliates (including predecessors thereof)
at any time within the one year period preceding the Effective Date and which
has offices in any location in which the Executive had supervisory
responsibility in the geographic footprint of Wachovia Bank, National
Association (or successors thereto, including but not limited to, Alabama,
California, Connecticut, Delaware, Florida, Georgia, Maryland, Mississippi, New
Jersey, New York, North Carolina, Pennsylvania, South Carolina, Tennessee,
Texas, Virginia, and Washington, D.C. plus any other state or states added
during the Employment Period) during that one year period. The Executive
expressly acknowledges the reasonableness of such restrictions and such
geographic area. Further, during such period, the Executive will not acquire an
equity or equity-like interest in such an organization for his own account,
except that he may acquire equity interests of not more than 5% of any such
organization from time to time as an investment. Notwithstanding anything to the
contrary contained herein, this Section 7(b)(ii) shall not apply if the
Executive terminates employment with the Company pursuant to Retirement or the
Executive terminates employment with the Company for any reason following a
Change in Control or the Company terminates the Executive’s employment for any
reason following a Change in Control. Upon the Executive’s request to the
Company’s Chief Executive Officer, the Company will provide an advance opinion
as to whether a proposed activity would violate the provisions of this
Section 7(b)(ii).

(iii) During the Compensation Continuance Period, the Executive shall provide
consulting services to the Company at such time or times as the Company shall



--------------------------------------------------------------------------------

reasonably request, subject to appropriate notice and to reimbursement by the
Company of all reasonable travel and other expenses incurred and paid by the
Executive in accordance with the Company’s then-current policy for expense
reimbursement. In the event the Executive shall engage in any employment
permitted hereunder during the Compensation Continuance Period for another
employer or on a self-employed basis, the Executive’s obligation to provide the
consulting services hereunder shall be adjusted in accordance with the
requirements of such employment.

(c) In the event of a breach or threatened breach of this Section 7, the
Executive agrees that the Company shall be entitled to injunctive relief in a
court of appropriate jurisdiction to remedy any such breach or threatened breach
and, prior to a Change in Control, the Company may terminate the Compensation
Continuance Period and the Compensation Continuance Benefits, if applicable, in
its sole discretion. The Executive acknowledges that monetary damages would be
inadequate and insufficient remedy for a breach or threatened breach of
Section 7. Following the occurrence of a Change in Control, in no event shall an
asserted violation of the provisions of this Section 7 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement. If it is finally determined pursuant to the procedures set forth
in this Agreement that the Executive did not breach this Section 7, the Company
shall reimburse the Executive the amounts to which it is finally determined to
be entitled.

(d) Any termination of the Executive’s employment or of this Agreement shall
have no effect on the continuing operation of this Section 7; provided, however,
upon termination of this Agreement due to the Company’s or the Executive’s
failure to extend the term of this Agreement pursuant to Section 1(b),
Section 7(b)(ii) shall no longer apply to the Executive if the Executive’s
employment shall terminate after the term of this Agreement expires; and
provided, further, Section 7(b)(ii) shall not apply if the Executive terminates
employment with the Company pursuant to Retirement or the Executive terminates
employment with the Company for any reason following a Change in Control or the
Company terminates the Executive’s employment for any reason following a Change
in Control.

(e) The Executive hereby agrees that prior to accepting employment with any
other person or entity during the Employment Period or during the two years
following the Date of Termination (which may include the Compensation
Continuance Period), the Executive will provide such prospective employer with
written notice of the existence of this Agreement and the provisions of
Section 3(e) and this Section 7, with a copy of such notice delivered
simultaneously to the Company in accordance with Section 12(c). The foregoing
provision shall not apply if the Company terminates the Executive’s employment
without Cause following a Change in Control, or if the Executive terminates
employment for Good Reason following a Change in Control.

8. Certain Additional Payments by the Company. (a) Except as set forth below or
in Section 11 of this Agreement, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of the Executive
following a Change in Control (whether paid or payable or distributed or
distributable pursuant to the terms of the Agreement or otherwise, but
determined without regard to any additional payments required under this Section



--------------------------------------------------------------------------------

8) (a “Payment”) would be subject to the excise tax imposed by Section 4999 of
the Code (or any successor statute) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

(b) Subject to the provisions of Section 8(c), all determinations required to be
made under this Section 8, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by KPMG LLP or such
other certified public accounting firm reasonably acceptable to the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within 30 business days of the receipt of notice
from the Company that there has been a Payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 8, shall be paid by the Company to the Executive by the due date
for the payment of any Excise Tax, or, if earlier, 30 days after the receipt of
the Accounting Firm’s determination. Any determination by the Accounting Firm
shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 8(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,



--------------------------------------------------------------------------------

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order to effectively contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 8(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d) If, after the receipt of an amount advanced by the Company pursuant to
Section 8(c), the Executive becomes entitled to receive any refund with respect
to such claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 8(c)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto) upon receipt thereof. If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 8(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial or refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven



--------------------------------------------------------------------------------

and shall not be required to be repaid and the amount of such advance shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid.

(e) For purposes of this Section 8, any reference to the Executive shall be
deemed to include the Executive’s surviving spouse, estate and/or beneficiaries
with respect to payments or adjustments provided by this Section 8.

9. Successors. (a) This Agreement is personal to the Executive and without the
prior consent of the Company shall not be assignable by the Executive otherwise
than by will or the laws of descent and distribution.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly in writing and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

10. Arbitration. Except with respect to the Company’s rights to injunctive
relief for matters arising under Section 7 of this Agreement, any disputes or
controversies arising under or in connection with this Agreement (including,
without limitation, whether any such disputes or controversies have been brought
in bad faith) shall be settled exclusively by arbitration in Charlotte, North
Carolina in accordance with the commercial arbitration rules of the American
Arbitration Association then in effect; provided, however, that the Company may
invoke the American Arbitration Association’s Optional Rules for Emergency
Measures of Protection. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction.

11. Limitation on Payments. Notwithstanding anything to the contrary contained
in this Agreement, including without limitation, Sections 4, 5, 6, 8 and 12(g),
aggregate payments by the Company to the Executive under this Agreement shall
not exceed the sum of (a) the Executive’s Annual Base Salary plus (b) the
highest annual bonus awarded to the Executive in any of the three full fiscal
years immediately preceding the Executive’s termination of employment, times
2.99, as determined in accordance with the Wachovia Corporation Policy Regarding
Shareholder Approval of Future Severance Agreements.

12. General Provisions. (a) Governing Law; Amendment; Modification. This
Agreement shall be governed and construed in accordance with the laws of the
State of North Carolina, without reference to principles of conflict of laws.
This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto.



--------------------------------------------------------------------------------

(b) Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.

(c) Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person (in the Company’s case, to its
Secretary) or forty-eight (48) hours after deposit thereof in the U.S. mail,
postage prepaid, for delivery as registered or certified mail — addressed, in
the case of the Executive, to such Executive at his residential address, and in
the case of the Company, to its corporate headquarters, attention of the
Secretary, or to such other address as the Executive or the Company may
designate in writing at any time or from time to time to the other party. In
lieu of notice by deposit in the U.S. mail, a party may give notice by telegram
or telex.

(d) Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

(e) Strict Compliance. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
The waiver, whether express or implied, by either party of a violation of any of
the provisions of this Agreement shall not operate or be construed as a waiver
of any subsequent violation of any such provision.

(f) Entire Understanding. From and after the Effective Date this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.

(g) Conflicts with Plans. To the extent any plan, policy, practice or program of
or contract or agreement with the Company attempts to cap, restrict, limit or
reduce payments to the Executive hereunder, such caps, restrictions, limitations
or reductions are expressly modified to permit the payments contemplated hereby
and the parties intend that the terms of this Agreement shall be construed as
having precedence over any such caps, restrictions, limitations or reductions.

(h) Release and Waiver of Claims. In consideration of any Compensation
Continuance Benefits the Company provides to the Executive under this Agreement,
the Executive upon termination of employment with the Company shall execute a
separate general release and waiver of claims in favor of the Company, its
affiliates and personnel in a form



--------------------------------------------------------------------------------

acceptable to the Company. The Executive shall not be eligible for any
Compensation Continuance Benefits until the Executive has executed such release
and waiver of claims.

(i) Creditor Status. No benefit or promise hereunder shall be secured by any
specific assets of the Company. The Executive shall have only the rights of an
unsecured general creditor of the Company in seeking satisfaction of such
benefits or promises.

(j) No Assignment of Benefits. No right, benefit or interest hereunder shall be
subject to assignment, encumbrance, charge, pledge, hypothecation or set off in
respect of any claim, debt or obligation, or similar process.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Executive has signed this Agreement
under seal, all as of the date and year first above written.

 

WACHOVIA CORPORATION      ATTEST:                                         [SEAL]
        By:   

/s/ G. Kennedy Thompson

    

/s/ Mark C. Treanor

Name:    G. Kennedy Thompson      Mark C. Treanor Title:    Chief Executive
Officer      Secretary

 

/s/ Thomas J. Wurtz

      (SEAL) Thomas J. Wurtz